Citation Nr: 0412579	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  04-02 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The appellant is the surviving spouse of a person who had a 
period of active service from June 1943 to September 1946, 
which was terminated by an undesirable discharge by reason of 
conviction by the civil authorities.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA requires that VA notify the claimant which evidence, 
if any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA). 

Review of the record reveals that the appellant has never 
been provided the notice required by the VCAA with respect to 
the claim for nonservice connected death pension benefits.  
This must be done.  

The appellant was scheduled for a videoconference hearing 
before the Board in May 2004.  She submitted a statement 
April 2004 which indicated that she was unable to appear at 
the scheduled hearing.  She also requested that the hearing 
be rescheduled.  See 38 C.F.R. § 20.702(c) (2003).  

The case must be remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed with respect to the issue of 
entitlement to nonservice connected death 
pension benefits.  This correspondence 
should also provide the required notice 
to the appellant with respect to the 
character of the former service member's 
service being a bar to benefits.  In 
particular, the notification requirements 
and development procedures set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
must be fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Reschedule the appellant for the 
requested Videoconference Hearing with 
the Board.  When notifying the appellant 
of the rescheduled hearing, also notify 
her of the requirement to show good cause 
to reschedule the hearing in the future.  
38 C.F.R. § 20.702(c) (2003). 

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


